DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: reference to a crawler. Note support for this feature can be found at paragraph 0008, “A crawler crawls data from disparate data sources and provides the data to the source content processor.” Also see, paragraph 0018 and figures 1-3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-17 of U.S. Patent No. 11,163,840 B2 Brousseau et al.. Although the claims at issue are not identical, they are not patentably distinct from each other because it is well settled that omission of elements and their functioning is an obvious expedient if the remaining elements perform the same function as before. See In re Karlson, 136 USPQ 184 (CCPA 1963).

17/510,583
1. A method, comprising:
receiving, by a source content processor, content from disparate data sources, the source content processor working in conjunction with a data ingestion pipeline running on a server machine, the source content processor communicatively connected to a data store, the server machine operating in an enterprise computing environment;
prior to persisting the received content, calling, by the source content processor, a text mining engine with the received content;
receiving, by the source content processor from the text mining engine, metadata that describes the received content;
applying, by the source content processor, a source content filtering rule to the received content utilizing the metadata that describes the received content, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment;
determining, by the source content processor, whether to persist the received content according to a result from the applying; and
responsive to a determination by the source content processor to persist the received content, storing the content in the data store.

2. The method of claim 1, further comprising:

accessing a source content filtering rules database; and
retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.

3. The method of claim 1, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.

4. The method of claim 1, wherein the received content is received from one or more crawlers that crawl data from the disparate data sources.

5. The method of claim 1, wherein responsive to a determination by the source content processor not to persist the received content, the source content processor is operable to push the content to a file, generate a link to the file, and store the link.

6. The method of claim 1, wherein the data store comprises a relational database management system, a data store, or a content repository.

7. The method of claim 1, wherein responsive to a determination by the source content processor not to persist the received content, the source content processor deletes the content from the data ingestion pipeline such that the content is not persisted anywhere in the enterprise computing environment.

8. A system, comprising:
a processor;
a non-transitory computer-readable medium; and
stored instructions translatable by the processor to implement a source content filter for:
receiving content from disparate data sources, the source content processor working in conjunction with a data ingestion pipeline running on the system, the source content processor communicatively connected to a data store;
prior to persisting the received content, calling a text mining engine with the received content;
receiving, from the text mining engine, metadata that describes the received content;
applying a source content filtering rule to the received content utilizing the metadata that describes the received content, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment;

determining whether to persist the received content according to a result from the applying; and
responsive to a determination to persist the received content, storing the content in the data store.

9. The system of claim 8, wherein the stored instructions are further translatable by the processor to perform:
accessing a source content filtering rules database; and
retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.

10. The system of claim 8, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.

11. The system of claim 8, wherein the received content is received from one or more crawlers that crawl data from the disparate data sources.

12. The system of claim 8, wherein the stored instructions are further translatable by the processor to perform:
responsive to a determination not to persist the received content, pushing the content to a file, generating a link to the file, and storing the link.

13. The system of claim 8, wherein the data store comprises a relational database management system, a data store, or a content repository.

14. The system of claim 8, wherein the stored instructions are further translatable by the processor to perform:

responsive to a determination not to persist the received content, deleting the content from the data ingestion pipeline such that the content is not persisted anywhere on the system.

15. A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor to implement a source content filter for:
receiving content from disparate data sources, the source content processor working in conjunction with a data ingestion pipeline running on a server machine, the source content processor communicatively connected to a data store, the server machine operating in an enterprise computing environment;
prior to persisting the received content, calling a text mining engine with the received content;

receiving, from the text mining engine, metadata that describes the received content;
applying a source content filtering rule to the received content utilizing the metadata that describes the received content, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment;
determining whether to persist the received content according to a result from the applying; and
responsive to a determination to persist the received content, storing the content in the data store.

16. The computer program product of claim 15, wherein the instructions are further translatable by the processor to perform:

accessing a source content filtering rules database; and
retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.

17. The computer program product of claim 15, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.




18. The computer program product of claim 15, wherein the received content is received from one or more crawlers that crawl data from the disparate data sources.

19. The computer program product of claim 15, wherein the instructions are further translatable by the processor to perform:

responsive to a determination not to persist the received content, pushing the content to a file, generating a link to the file, and storing the link.

20. The computer program product of claim 15, wherein the instructions are further translatable by the processor to perform:
responsive to a determination not to persist the received content, deleting the content from the data ingestion pipeline such that the content is not persisted anywhere in the enterprise computing environment.
US Patent 11,163,840 B2
1. A method, comprising: receiving, by a source content processor, content from a crawler, the source content processor working in conjunction with the crawler and a data ingestion pipeline running on a server machine, the crawler communicatively connected to a data store through the data ingestion pipeline, the server machine operating in an enterprise computing environment; prior to persisting the content from the crawler, calling, by the source content processor, a text mining engine with the content from the crawler; receiving, by the source content processor from the text mining engine, metadata that describes the content from the crawler; applying, by the source content processor, a source content filtering rule to the content from the crawler utilizing the metadata that describes the content from the crawler, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment; determining, by the source content processor, whether to persist the content from the crawler according to a result from the applying; and responsive to a determination by the source content processor to persist the content from the crawler, storing the content in the data store.



















2. The method according to claim 1, further comprising: accessing a source content filtering rules database; and retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.






3. The method according to claim 1, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.


(Note for claim 4 see independent claim 1 above)




4. The method according to claim 1, wherein responsive to a determination by the source content processor not to persist the content from the crawler, the source content processor is operable to push the content to a file, generate a link to the file, and store the link.



5. The method according to claim 1, wherein the data store comprises a relational database management system, a data store, or a content repository.


6. The method according to claim 1, wherein responsive to a determination by the source content processor not to persist the content from the crawler, the source content processor deletes the content from the data ingestion pipeline such that the content is not persisted anywhere in the enterprise computing environment.




7. A system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor to implement a source content filter for: receiving content from a crawler, the source content processor working in conjunction with the crawler and a data ingestion pipeline running on the system, the crawler communicatively connected to a data store through the data ingestion pipeline; prior to persisting the content from the crawler, calling a text mining engine with the content from the crawler; receiving, from the text mining engine, metadata that describes the content from the crawler; applying a source content filtering rule to the content from the crawler utilizing the metadata that describes the content from the crawler, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment; determining whether to persist the content from the crawler according to a result from the applying; and responsive to a determination to persist the content from the crawler, storing the content in the data store.





















8. The system of claim 7, wherein the stored instructions are further translatable by the processor to perform: accessing a source content filtering rules database; and retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.





9. The system of claim 7, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.


(For claim 11, see claim 7 above)




10. The system of claim 7, wherein the stored instructions are further translatable by the processor to perform: responsive to a determination not to persist the content from the crawler, pushing the content to a file, generating a link to the file, and storing the link.




11. The system of claim 7, wherein the data store comprises a relational database management system, a data store, or a content repository.


12. The system of claim 7, wherein the stored instructions are further translatable by the processor to perform: responsive to a determination not to persist the content from the crawler, deleting the content from the data ingestion pipeline such that the content is not persisted anywhere on the system.






13. A computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor to implement a source content filter for: receiving content from a crawler, the source content processor working in conjunction with the crawler and a data ingestion pipeline running on a server machine, the crawler communicatively connected to a data store through the data ingestion pipeline, the server machine operating in an enterprise computing environment; prior to persisting the content from the crawler, calling a text mining engine with the content from the crawler; receiving, from the text mining engine, metadata that describes the content from the crawler; applying a source content filtering rule to the content from the crawler utilizing the metadata that describes the content from the crawler, wherein the source content filtering rule is previously built based on at least one of a named entity, a category, and a sentiment; determining whether to persist the content from the crawler according to a result from the applying; and responsive to a determination to persist the content from the crawler, storing the content in the data store.

















14. The computer program product of claim 13, wherein the instructions are further translatable by the processor to perform: accessing a source content filtering rules database; and retrieving the source content filtering rule from the source content filtering rules database based on a type of the metadata.









15. The computer program product of claim 13, wherein the metadata from the text mining engine comprise named entities, categories, and sentiments.






(For claim 18, see claim 13 above)




16. The computer program product of claim 13, wherein the instructions are further translatable by the processor to perform: responsive to a determination not to persist the content from the crawler, pushing the content to a file, generating a link to the file, and storing the link.






17. The computer program product of claim 13, wherein the instructions are further translatable by the processor to perform: responsive to a determination not to persist the content from the crawler, deleting the content from the data ingestion pipeline such that the content is not persisted anywhere in the enterprise computing environment.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note attached form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169